70 F.3d 118
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.BI-STATE DEVELOPMENT AGENCY OF the MISSOURI-ILLINOISMETROPOLITAN DISTRICT, Appellant,v.ABBOTT AMBULANCE, INC., Appellee.
No. 95-2054.
United States Court of Appeals, Eighth Circuit.
Submitted:  Nov. 2, 1995.Filed:  Nov. 13, 1995.

Before FAGG and BOWMAN, Circuit Judges, and BENNETT,* District Judge.
PER CURIAM.


1
This Court recently has held that there is no implied private right of action to recover past cleanup costs under Sec. 6972 of the Resource Conservation and Recovery Act.  See Furrer v. Brown, 62 F.3d 1092 (8th Cir.1995).  That holding is now the law of this Circuit and is dispositive here.  Accordingly, the judgment of the District Court is affirmed.  See 8th Cir.  R. 47B.



*
 The HONORABLE MARK W. BENNETT, United States District Judge for the Northern District of Iowa, sitting by designation